Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the affidavit filed 02/16/2021, as well as the arguments filed 02/16/2021 are persuasive.
Further, the prior art of record fails to show or reasonably teach in combination an engine system or method having the recited elements, including:
indicating an occurrence of surge of a turbocharger in response to a deviation of a modeled speed of the turbocharger from a measured speed of the turbocharger, where the modeled speed tracks the measured speed during non-surge conditions, as engine operating conditions change, wherein the deviation of the modeled speed from the measured speed includes the modeled speed and the measured speed trending in opposite directions, and the deviation of the modeled speed from the measured speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747